It is an honour to return once 
again to this historic setting. May I warmly 
congratulate His Excellency Mr. Nassir Abdulaziz 
Al-Nasser. Jordanians well remember his distinguished 
tenure as Qatar’s Ambassador to Jordan. I also express 
my warm congratulations to the Secretary-General on 
his election to a second term. 
 This year, in my region and everywhere in the 
world, leaders are being asked to listen and to act; to 
solve today’s serious global crises in the economy, the 
environment, and peace; to uphold the equal dignity of 
all persons and, as provided for in the Charter of the 
United Nations, the equal rights of our nations; to 
create more inclusive political and economic life, 
especially including young people; and to prove that 
global justice, by peaceful process of law, is more than 
words: it is achievable, and achievable now. 
 The challenge has come to my region, and 
historic transformations are under way. This year, we 
have witnessed vast changes, both orderly transitions 
and tumultuous events with a high price in bloodshed 
and loss. But those of us who have welcomed and 
championed reform are hopeful. We believe that the 
Arab Spring can be an opportunity to institutionalize 
positive change — change that is necessary for a 
strong, secure and prosperous future. We can build on 
the pioneering achievements of Arab-Islamic 
civilization, with its core values of compassion, 
responsibility, tolerance and respect for others. 
 For my country, these opportunities are opening 
the door to a major revitalization of our reform effort. 
We want it to be an inclusive, national effort that can 
  
 
11-50692 38 
 
reach our goal of parliamentary Government. The 
irreversible democratic change we seek means more 
than establishing new structures. It means embedding a 
way of life: the active responsibility of participating in 
political parties; creating political, economic and social 
platforms; and working with others to realize the future 
our people need. It also means building reform right 
into reform, including the rule of law, justice and the 
rights and freedoms of democratic political life. 
 Early on, Jordan began a review of the 
cornerstone of our political life, the Constitution. 
Parliament is currently putting the final touches on 
amendments for ratification by both chambers. Among 
these key provisions are an independent constitutional 
court and an independent elections commission. 
 We in Jordan are also working with our partners 
to address another global danger, namely, the immense 
negative impact of regional conflict. The central — the 
single greatest driver of division and instability — is 
the Palestinian-Israeli conflict.  
 We are today at a dangerous impasse. The 
opportunities of a year ago to move talks forward to a 
clear-cut endgame failed to gain momentum. 
Negotiations have come to a halt. Frustrations are at a 
peak. Even as we speak, Israeli settlement activity is 
ongoing, despite every ruling of international law and 
in the face of strong international protest.  
 We are seeing settlement activity in Jerusalem, 
although that is one of the key final status issues that 
can only be resolved through negotiations. It is a global 
concern. In my great-grandfather’s words, a sacred 
chain binds Muslims around the world to that holy city. 
I cannot overstate the crisis that would arise from harm 
to the holy sites of any faith or from efforts to 
annihilate the Arab character of East Jerusalem. 
 A two-State solution that ends the conflict by 
meeting the needs of both sides is, and can be, the only 
secure and lasting peace. A solution comprised of two 
States — a sovereign, independent and viable Palestine 
and Israel, accepted and secure — is the core of all 
major international proposals, including the Arab Peace 
Initiative.  
 All are agreed that negotiations must go forward, 
and soon, resolving the final status of all four key 
issues — borders, Jerusalem, refugees and settlements. 
Only then will the conflict cease to be a flashpoint for 
global violence, and people on both sides will be able 
to get on with their future in peace. 
 President Obama recognized that strategic 
imperative when he set the parameters for a solution on 
19 May. The Arabs viewed these parameters positively. 
Israel built settlements. The Quartet, the European 
Union, President Sarkozy and other representatives of 
the international community have put workable ideas 
on the table. The Arab States welcomed them. Israel 
built settlements. That is where we find ourselves 
today.  
 We cannot teach the next generation respect for 
law and mutual acceptance if they see law and 
compromise repeatedly fail. Yet we must uphold the 
law, or civilization falls. We cannot teach the value of 
peaceful process if peaceful process repeatedly fails. 
Yet we must uphold peaceful process, or humankind is 
lost.  
 In this impasse, Jordan and the Arab States are 
holding fast to our principles of peace and law. We 
have come here - to the house of nations - to seek the 
justice of nations. 
 We will continue to strongly support the 
inalienable right of the Palestinian people to Statehood, 
in fulfilment of their aspirations, in accordance with 
United Nations resolutions and within a comprehensive 
and just settlement, including the resolution of all final 
status issues. It is their right to seek it here, in the 
home of nations, the United Nations. That we must all 
support. 
 We seek a new and vigorous international push, 
with concrete steps toward the endgame. We seek not 
words, not process, but a decisive end to conflict and a 
new beginning in peace — the peace that comes from 
real Statehood. We seek recognized rights for 
Palestinians — the rights that allow people to look 
forward in dignity and hope. We seek a peace that 
brings real security for Israelis — who will put aside 
their fortress mentality and achieve acceptance in their 
neighbourhood and the world. 
 Men and women everywhere share basic 
concerns — a better life for themselves and their 
families, security to plan for the future, a say in how 
society is organized and rights they can depend on. For 
too many, these hopes have been unanswered. But a 
new era is beginning in my region, with new 
 
 
39 11-50692 
 
opportunities to move forward in democracy, security 
and peace.